Citation Nr: 1231273	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied the benefit sought.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in March 2009.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show he sustained an abrasion of the left ankle in August 1969 while "walking out of hooch."  He was described as having slipped off a sand bag and skinned his ankle.  This apparently occurred August 1, 1969.  The Veteran subsequently developed cellulitis and pitting edema.  He was apparently treated for 2 days in Vietnam, and then air evacuated to Japan where he was treated until August 18, 1969, at which time he was given a temporary 30 day profile to not wear combat boots.  Soon thereafter, he was discharged from the service on August 27, 1969.  

In early September 1969, the Veteran submitted an application for VA benefits, and he was examined for VA purposes in November 1969.  At that time his left foot was described as exhibiting mild edema, and a scar on the ankle was tender.  X-rays revealed no bony or articular abnormalities.  The Veteran's complaints were swelling, pain, and weakness after exercise.  Service connection for a superficial tender scar of the left ankle was established in a December 1969 rating action, which was assigned a 10 percent disability evaluation.  

In 1971, the Veteran underwent another VA examination at which time the scar on the ankle was described as hard to detect, without tenderness to the scar itself (although there was a point of tenderness below the scar), and at which time there was no swelling.  The Veteran was also described as walking normally, and could stand on his toes, and he had lost no time from work or school.  The Veteran's only complaint was that if he was on his feet over a period of several hours, his ankle seemed tired.  In an April 1971 rating action, the Veteran's disability evaluation was reduced to a non-compensable level, where it remained until a 2004 rating action increased it to 10 percent following a VA examination that described the ankle scar area as tender.  Other records associated with the file showed the Veteran sustained a number of torsional/avulsion type injuries to the left ankle post service, and degenerative joint disease of the left ankle had been diagnosed in 1984.  

In September 2007, the Veteran submitted the claim for service connection for left ankle degenerative joint disease that is the subject of this appeal.  In connection with this claim the Veteran was examined for VA purposes in June 2008, and a medical opinion obtained as to whether current ankle arthritis was related to the Veteran's in-service injury.  The examiner's opinion, however, was worded in a confusing manner, and it will be necessary to obtain another.  

Accordingly, the case is remanded for the following:

1.  Schedule the Veteran for an examination of his ankle to ascertain whether any current orthopedic disability of it, may be reasonably related to the in-service left ankle abrasion and subsequent treatment for cellulitis with pitting edema.  The claims file should be provided to the examiner, and any indicated tests should be accomplished.  

After reviewing the record, and examining the Veteran, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any current left ankle orthopedic disability is related to the in-service ankle abrasion, and development of cellulitis with pitting edema in service.  

A complete rationale should be provide for the opinion expressed, which should note the in-service description of the Veteran's injury and treatment; the findings when the Veteran was examined in connection with his release from service; together with the post service records and post service history of ankle injuries.    

2.  The claim should then be re-adjudicated, and if it remains adverse, the Veteran and his representative should be provided a supplemental statement of the case.  After appropriate time for response, the case should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


